TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2014



                                       NO. 03-14-00050-CV


                                        B. L. M., Appellant

                                                  v.

                                      J. H. M., III, Appellee




       APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on January 9, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.